Citation Nr: 1502019	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-43 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In October 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at a November 2014 videoconference hearing.  The hearing transcript is of record in the Virtual VA paperless claims processing system.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, a review of the Virtual VA paperless claims processing system reveals the Veteran's November 2014 hearing transcript and San Diego VA Medical Center (VAMC) records from September 2011 to April 2013.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's claim must be remanded for additional development prior to adjudication.

The Veteran was afforded a VA hypertension and diabetes examination in November 2008.  See 38 C.F.R. § 3.159(c)(4) (2014).  Based on the history provided by the Veteran, the VA examiner found the Veteran was diagnosed with diabetes in 2000 and hypertension in 2004.  The Veteran is currently on continuous medication for hypertension.  The VA examiner opined that the Veteran's "[e]ssential hypertension. . . has evolved after the diagnosis of diabetes mellitus, and as a consequence, while probably not caused by,  it may well be aggravated by the diabetes mellitus."  The VA examiner's opinion was not probative as there was no detailed rationale provided by the VA examiner to support the opinion and no reference to the amount the Veteran's hypertension was aggravated by his diabetes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Additionally, the VA examiner's opinion utilized the inconclusive terms "probably" and "may."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The Veteran submitted additional evidence in November 2014, consisting of a letter and email from Nurse-Practitioner, V. B., of the San Diego VAMC.  In the November 2014 letter, V.B. stated that the Veteran is her patient and suffers from hypertension and diabetes.  She noted that in her opinion, hypertension and diabetes "are closely related," and that "[t]ype 2 Diabetes often goes hand in hand with hypertension and is one of the co morbidities associated with diabetes."  In the November 2014 email, V.B. opined that it was ". . . more likely than not [that the Veteran's] hypertension could have been caused by his diabetes."  There was no supporting rationale provided.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Further, a medical opinion framed in terms such as "could" is not sufficient to provide a basis to resolve a service connection claim.  See Warren, 6 Vet. App. at 6.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 8 Vet. App. 374 (1995).  



As the November 2008 and November 2014 VA opinions are inadequate, the case should be remanded in order to obtain an adequate VA hypertension examination, which clearly addresses the issues of secondary service-connection and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

The most recent treatment records from the San Diego VAMC are dated in April 2013.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's hypertension and diabetes should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Review and consider the new evidence submitted by the Veteran in November 2014.

2.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for hypertension and diabetes since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the San Diego VAMC from April 2013 to present.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. 

The examiner should identify the most likely etiology of the Veteran's hypertension.  Specifically:

(a) Was hypertension present during the Veteran's 
service?  

The examiner should comment on the Veteran's October 1988 and January 1992 Reports of Medical History, wherein the Veteran stated that he did not know if he had a history of high or low blood pressure.

(b) If the Veteran's hypertension is not found to have been present during service, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was manifested within one year of active
 service ?

(c) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes?

The examiner should comment on the Veteran's diagnosis with diabetes in December 1999 and his diagnosis with hypertension sometime between 2002 and 2004.  See San Diego VAMC, Pulmonary Sleep Study Consult, May 2002 (Veteran has history of hypertension associated with obstructive sleep apnea); see also VA Examination, November 2008 (hypertension since 2004).  

The examiner should also comment on the November 2014 medical opinion that opined it was ". . . more likely than not [that the Veteran's] hypertension could have been caused by his diabetes."  

(d) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension was aggravated (permanent worsening beyond normal progression) by his service-connected diabetes?  The examiner should address whether any aggravation of hypertension is proximately due to or the result of the service-connected diabetes and not due to the natural progress of the disease.  If the Veteran is found to have hypertension aggravated by diabetes, the examiner should quantify the approximate degree of aggravation.

The examiner should comment upon the November 2008 VA examination, which found the Veteran's hypertension "may well be aggravated" by his diabetes.

A complete and detailed rationale should be given for all opinions and conclusions expressed.  In providing these opinions, speculative or inconclusive terms such as "may" or "could," must not be used.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).
4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




